Citation Nr: 0515338	
Decision Date: 06/07/05    Archive Date: 06/15/05	

DOCKET NO.  04-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.



REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1949 
to June 1950 and from October 1950 to April 1952, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board notes that the veteran was afforded a VA 
examination in February 2002 which concluded with an 
impression that the veteran's current right knee disability 
was related to an injury he sustained while on active duty.  
However, it is unclear from the examination report whether 
the examiner actually reviewed all medical records currently 
associated with the claims file and it appears that there are 
other pertinent medical records that should be obtained prior 
to referral to an examiner for review and opinion.  For 
example, the examiner made no reference to the veteran's 
March 1952 service separation examination.  Further, the 
Board observes that the VA examiner noted in the medical 
history portion of the examination report that prior to 2000 
while the veteran was in his active working years, the 
veteran's knee gave way and he fell on some stairs sustaining 
an injury which required an open operation and specifically, 
a repair of a fracture of the tibial plateau.  It appears 
that this may be a reference to a fracture of the tibial 
plateau in 1961 which is noted by history in a February 2000 
private medical record and which as noted in that record 
apparently necessitated the subsequent removal of the 
hardware for the fracture.  The February 2002 VA examiner 
expressed no opinion either on the relationship between the 
1961 injury and either the purported inservice right knee 
injury, or between the 1961 injury and the current right knee 
disability.  

The RO has denied the veteran's claim on the basis that the 
veteran's current right knee problems were due to a fracture 
of the tibial plateau incurred in 1961.  However, records 
pertaining to treatment the veteran received in 1961 are not 
associated with the claims file, and the veteran has 
contended that residual symptomatology of the service injury 
was a precipitating factor in the 1961 fracture.  Under the 
facts and circumstances of this case, the Board is of the 
opinion that an attempt should be made to obtain records 
pertaining to the 1961 fracture as well as to the subsequent 
removal of the hardware for the fracture, and that the 
veteran should then be afforded a VA examination that 
includes a review of all pertinent records associated with 
the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the health care 
provider(s) who provided treatment for 
the fracture of the tibial plateau in 
1961 and for the subsequent hardware 
removal for that fracture, and request 
that he provide an authorization for 
release of medical records so those 
records can be obtained in support of his 
claim.  After obtaining the necessary 
authorization, the RO should attempt to 
obtain and associate those records with 
the claims file.

2.  After the development requested in 
the first paragraph has been completed, 
the RO should obtain a medical opinion in 
order to ascertain the etiology of the 
veteran's current right knee disorder.  
The reviewer is requested to review all 
pertinent records associated with the 
claims file, and following this review, 
offer an opinion as to whether the 
veteran's currently diagnosed right knee 
disorder is causally or etiologically 
related to the hyperextension injury the 
RO has conceded occurred during service.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



